DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of Species I directed to Fig. 5 (claims 1-20) in the reply filed on July 14th, 2022 is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 7-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 7-20 of U.S Patent No.: 11,062,993.  Although the conflicting claims are not identical, they are not patentably distinct from each other because even though the language of claims in both application are different, the U.S Patent includes all the limitations correspond to the limitations of the instant application as shown in the table below.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Instant Application: 
U.S Patent No.: 11,062,993:
Claim 1. 
An electrical contact comprising: a first contact portion extending through an intralevel dielectric to a semiconductor device, wherein an upper surface of the first contact portion that is opposing a surface of the first contact portion that is in contact with the semiconductor device has a planar upper surface; a second contact portion having an exterior surface defined by a curvature and a width greater than the first contact portion, wherein the curvature of the second contact portion has a greater surface area than the planar upper surface of the first contact portion; and a third contact portion in direct contact with the second contact portion that encapsulates the second contact portion.
Claim 1. 
An electrical contact comprising: a first contact portion extending through an intralevel dielectric to a semiconductor device, wherein an upper surface of the first contact portion that is opposing a surface of the first contact portion that is in contact with the semiconductor device has a planar upper surface; a second contact portion comprised of a metal having an exterior surface defined by a curvature and a width greater than the first contact portion, wherein the curvature of the second contact portion has a greater surface area than the planar upper surface of the first contact portion; and a third contact portion in direct contact with the second contact portion that encapsulates at least a portion of a sidewall of the second contact portion.
Claim 2.
The electrical contact of claim 1, wherein the first contact portion is a stud having sidewalls with a length substantially perpendicular to an upper surface of source and drain portions of the semiconductor device.
Claim 2.
The electrical contact of claim 1, wherein the first contact portion is a stud having sidewalls with a length substantially perpendicular to an upper surface of source and drain portions of the semiconductor device.
Claim 3.
The electrical contact of claim 2, wherein the first contact portion comprises tungsten (W), cobalt (Co), ruthenium (Ru), titanium (Ti), aluminum (Al), copper (Cu) and combinations thereof.
Claim 3.
The electrical contact of claim 2, wherein the first contact portion comprises tungsten (W), cobalt (Co), ruthenium (Ru), titanium (Ti), aluminum (Al), copper (Cu) and combinations thereof.
Claim 7. 
The electrical contact of claim 1, wherein the second contact portion encapsulates and is in direct contact with an entirety of the upper most surface of the first contact portion.
Claim 7. 
 The electrical contact of claim 1, wherein the second contact portion encapsulates and is in direct contact with an entirety of the upper most surface of the first contact portion.
Claim 8. 
The electrical contact of claim 7, wherein the second contact portion is also in direct contact with a portion of a sidewall of the first contact portion.
Claim 8. 
The electrical contact of claim 7, wherein the second contact portion is also in direct contact with a portion of a sidewall of the first contact portion.
Claim 9.
The electrical contact of claim 1, wherein the second contact portion comprises tungsten (W), cobalt (Co), ruthenium (Ru) or combinations thereof.
Claim 9.
The electrical contact of claim 1, wherein the second contact portion comprises tungsten (W), cobalt (Co), ruthenium (Ru) or combinations thereof.
Claim 10.
The electrical contact of claim 9, wherein the second contact portion is formed using a selective growth process.
Claim 10.
The electrical contact of claim 9, wherein the second contact portion is formed using a selective growth process.
Claim 11.
The electrical contact of claim 10, wherein the metal for the second contact portion forms selectively to the first contact portion.

Claim 11.
The electrical contact of claim 10, wherein the metal for the second contact portion forms selectively to the first contact portion.
Claim 12.
The electrical contact of claim 10, wherein the metal for the second contact portion does not form on the intralevel dielectric.
Claim 12.
The electrical contact of claim 10, wherein the metal for the second contact portion does not form on the intralevel dielectric.
Claim 13.
The electrical contact of claim 1, wherein the third contact extends through an interlevel dielectric layer.
Claim 13.
The electrical contact of claim 1, wherein the third contact extends through an interlevel dielectric layer.
Claim 14.
The electrical contact of claim 1, wherein the third contact portion has a base surface with a first width greater than the width of the second contact portion.
Claim 14.
The electrical contact of claim 1, wherein the third contact portion has a base surface with a first width greater than the width of the second contact portion.
Claim 15.
The electrical contact of claim 14, wherein the third contact portion has an upper surface with a second width greater than the first width.
Claim 15.
The electrical contact of claim 14, wherein the third contact portion has an upper surface with a second width greater than the first width.
Claim 16.
An electrical contact comprising: a first contact portion extending through an intralevel dielectric to a semiconductor device, wherein an upper surface of the first contact portion that is opposing a surface of the first contact portion that is in contact with the semiconductor device has a planar upper surface, wherein the first contact portion is a stud having sidewalls with a length substantially perpendicular to the planar upper surface; a second contact portion having an exterior surface defined by a curvature and a width greater than the first contact portion, wherein the curvature of the second contact portion has a greater surface area than the planar upper surface of the first contact portion; and a third contact portion in direct contact with the second contact portion that encapsulates the second contact portion.
Claim 16.
An electrical contact comprising: a first contact portion extending through an intralevel dielectric to a semiconductor device, wherein an upper surface of the first contact portion that is opposing a surface of the first contact portion that is in contact with the semiconductor device has a planar upper surface, wherein the first contact portion is a stud having sidewalls with a length substantially perpendicular to the planar upper surface; a second contact portion comprised of a metal having an exterior surface defined by a curvature and a width greater than the first contact portion, wherein the curvature of the second contact portion has a greater surface area than the planar upper surface of the first contact portion; and a third contact portion in direct contact with the second contact portion that encapsulates at least a portion of a sidewall of the second contact portion.
Claim 17.
The electrical contact of claim 16, wherein the first contact portion comprises tungsten (W), cobalt (Co), ruthenium (Ru), titanium (Ti), aluminum (Al), copper (Cu) and combinations thereof.
Claim 17.
The electrical contact of claim 16, wherein the first contact portion comprises tungsten (W), cobalt (Co), ruthenium (Ru), titanium (Ti), aluminum (Al), copper (Cu) and combinations thereof.
Claim 18.
The electrical contact of claim 16, further comprising a liner of a metal nitride on external surfaces of the first contact portion that are not in direct contact with the second contact portion.
Claim 18.
The electrical contact of claim 16, further comprising a liner of a metal nitride on external surfaces of the first contact portion.
Claim 19.
The electrical contact of claim 18, wherein the liner of the metal nitride is positioned between the first contact portion and the intralevel dielectric material.
Claim 19.
 The electrical contact of claim 18, wherein the liner of the metal nitride is positioned between the first contact portion and the intralevel dielectric material.
Claim 20.
The electrical contact of claim 19, wherein the liner of the metal nitride comprises titanium nitride, tantalum nitride, tungsten nitride, aluminum nitride or a combination thereof.
Claim 20.
 The electrical contact of claim 19, wherein the liner of the metal nitride comprises titanium nitride, tantalum nitride, tungsten nitride, aluminum nitride or a combination thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “further comprising a liner of a metal nitride on external surfaces of the first contact portion that are not in direct contact with the second contact portion” lines 1-3 which describing metal nitride 15 is not in direct contact with the second contact portion 25; However, according to application specification, Fig. 4 is showing the metal nitride 15 is direct contact with the second contact portion 25. Therefore, the above limitation conflicts with applications’ specification and it is unclear where is the location of the liner of metal nitride that would not be in direct contact with the second contact portion. 
Claim 18 recites the limitation “further comprising a liner of a metal nitride on external surfaces of the first contact portion that are not in direct contact with the second contact portion” lines 1-3 which describing metal nitride 15 is not in direct contact with the second contact portion 25; However, according to application specification, Fig. 4 is showing the metal nitride 15 is direct contact with the second contact portion 25. Therefore, the above limitation conflicts with applications’ specification and it is unclear where is the location of the liner of metal nitride that would not be in direct contact with the second contact portion. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao et al (Patent No. US 5,591,673), hereinafter as Chao.
Regarding claim 1, Chao discloses  an electrical contact in Fig. 6C comprising: a first contact portion (tungsten stud 7) extending through an intralevel dielectric (oxide layer 5) to a semiconductor device (part of MOSFET) (see column 3, lines 10-15 and lines 20-36), wherein an upper surface of the first contact portion that is opposing a surface of the first contact portion (bottom surface of tungsten stud 7) that is in contact with the semiconductor device has a planar upper surface (upper surface of tungsten 7 is planar) (see column 5 and lines 5-14); a second contact portion (metallization 8) having an exterior surface defined by a curvature (upper surface of metallization 8 has curvature shape) and a width greater than the first contact portion (having wider width than the tungsten stud 7), wherein the curvature of the second contact portion has a greater surface area than the planar upper surface of the first contact portion (see column 4, lines 33-40, column 5 and lines 5-14); and a third contact portion (metallization 12) in direct contact with the second contact portion that encapsulates the second contact portion (covering the top surface of metallization 8) (see column 5 and lines 5-14).
Regarding claim 2, Chao discloses the electrical contact of claim 1, wherein the first contact portion is a stud having sidewalls with a length (length of sidewalls of tungsten stud 7) substantially perpendicular to an upper surface of source and drain portions of the semiconductor device (sidewalls of tungsten stud 7 is perpendicular to the upper surface of substrate 1 which also be the upper surface of the source and drain of MOSFET device) (see Fig. 6C, column 3 and lines 10-16).
Regarding claim 3, Chao discloses the electrical contact of claim 1, wherein the first contact portion comprises tungsten (W) (see column 3 and lines 31-42),
Regarding claim 7, Chao discloses the electrical contact of claim 1, wherein the second contact portion encapsulates and is in direct contact with an entirety of the upper most surface of the first contact portion (see Fig. 6c).
Regarding claim 16, Chao discloses  an electrical contact in Fig. 6C comprising: a first contact portion (tungsten stud 7) extending through an intralevel dielectric (oxide layer 5) to a semiconductor device (part of MOSFET) (see column 3, lines 10-15 and lines 20-36), wherein an upper surface of the first contact portion that is opposing a surface of the first contact portion (bottom surface of tungsten stud 7) that is in contact with the semiconductor device has a planar upper surface (upper surface of tungsten 7 is planar) (see column 5 and lines 5-14); wherein the first contact portion is a stud having sidewalls with a length (length of sidewalls of tungsten stud 7) substantially perpendicular to an upper surface of source and drain portions of the semiconductor device (sidewalls of tungsten stud 7 is perpendicular to the upper surface of substrate 1 which also be the upper surface of the source and drain of MOSFET device) (see Fig. 6C, column 3 and lines 10-16);  a second contact portion (metallization 8) having an exterior surface defined by a curvature (upper surface of metallization 8 has curvature shape) and a width greater than the first contact portion (having wider width than the tungsten stud 7), wherein the curvature of the second contact portion has a greater surface area than the planar upper surface of the first contact portion (see column 4, lines 33-40, column 5 and lines 5-14); and a third contact portion (metallization 12) in direct contact with the second contact portion that encapsulates the second contact portion (covering the top surface of metallization 8) (see column 5 and lines 5-14).
Regarding claim 17, Chao discloses the electrical contact of claim 16, wherein the first contact portion comprises tungsten (W) (see column 3 and lines 31-42),
Claims 1 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (Pub. No.: US 2004/0149992), hereinafter as Park.
Regarding claim 1, Park discloses an electrical contact in Fig. 8A-8B comprising: a first contact portion (contact pad 116b) extending through an intralevel dielectric (interlayer dielectric layer 114) to a semiconductor device (MOS transistor comprising gate line 108) (see Fig. 8A [0045] and [0064]), wherein an upper surface of the first contact portion that is opposing a surface of the first contact portion (bottom surface of contact pad 116b) that is in contact with the semiconductor device has a planar upper surface (upper surface of contact pad 116b) (see Fig. 8A); a second contact portion (silicon layer 122) having an exterior surface defined by a curvature (upper surface of silicon layer 112) and a width greater than the first contact portion (having wider width than the portion of the contact pad 116b within hole 120), wherein the curvature of the second contact portion has a greater surface area than the planar upper surface of the first contact portion (see Fig. 8A-8B and [0060]); and a third contact portion (bit lines 124) in direct contact with the second contact portion that encapsulates the second contact portion (covering the top surface of contact pad 116b) (see Fig. 8B and [0060]).
Regarding claim 14, the combination of Park discloses the electrical contact of claim 1, wherein the third contact portion has a base surface with a first width greater than the width of the second contact portion (bottom of bit line 124 is greaer than a width of the bottom/top surface of silicon layer 122) (see Fig. 8B).
Regarding claim 15, the combination of Park discloses the electrical contact of claim 1, wherein the third contact portion has an upper surface with a second width greater than the first width (upper surface of bit line 124 is greater than the width of bit line 124 in hole 120) (see Fig. 8B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (U.S Patent No.: 5,591,673), hereinafter as Chao as applied to claims 1 and 16 above, and further in view of TAKEDA (Pub. No.: US 2013/0252416 A1), hereinafter as Takeda.
Regarding claim 4, Chao discloses the electronic contact of claim 1, but fails to disclose further comprising a liner of a metal nitride on external surfaces of the first contact portion that are not in direct contact with the second contact portion. 
Takeda discloses an electronic contact comprising a first contact portion comprises: an intralevel dielectric layer ( insulating film 6) on the component of the electrical device (transistor) (see Fig. 4 and [0118]); a via opening (opening in film 6) through the intralevel dielectric to a contact portion of the component (source/drain of transistor) (see [0119]); a metal liner (barrier metal film 7b) on the sidewalls of the via opening and filling the via opening with a conductive material (filling metal plug 7a) on the external surfaces of the first contact portion (see [0119-0120]).
The metal liner of Takeda (barrier metal film7b) being incorporated into the sidewalls of the first contact portion (tunstend stud 7) of Chao for making the metal liner that are direct contact with the second contact portion as recited in claim 4. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the metal liner of Takeda into the via opening of Chao for making the contact stud because having the metal liner of Takeda would prevent metal diffusion into other regions of the device that could prevent the deterioration and shortage that causing damages to the device.
 Regarding claim 5, the combination of Chao and Takeda discloses the electronic contact of claim 4, wherein the liner of the metal nitride is positioned between the first contact portion and the intralevel dielectric material (see Fig. 4 of Takeda and Fig. 6C of Chao).
Regarding claim 6, the combination of Chao and Takeda discloses the electronic contact of claim 5, wherein the liner of the metal nitride comprises titanium nitride (see Takeda and [0119]).
Regarding claim 18, Chao discloses the electronic contact of claim 16, but fails to disclose further comprising a liner of a metal nitride on external surfaces of the first contact portion that are not in direct contact with the second contact portion. 
Takeda discloses an electronic contact comprising a first contact portion comprises: an intralevel dielectric layer ( insulating film 6) on the component of the electrical device (transistor) (see Fig. 4 and [0118]); a via opening (opening in film 6) through the intralevel dielectric to a contact portion of the component (source/drain of transistor) (see [0119]); a metal liner (barrier metal film 7b) on the sidewalls of the via opening and filling the via opening with a conductive material (filling metal plug 7a) on the external surfaces of the first contact portion (see [0119-0120]).
The metal liner of Takeda (barrier metal film7b) being incorporated into the sidewalls of the first contact portion (tunstend stud 7) of Chao for making the metal liner that are direct contact with the second contact portion as recited in claim 18. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the metal liner of Takeda into the via opening of Chao for making the contact stud because having the metal liner of Takeda would prevent metal diffusion into other regions of the device that could prevent the deterioration and shortage that causing damages to the device.
 Regarding claim 19, the combination of Chao and Takeda discloses the electronic contact of claim 19, wherein the liner of the metal nitride is positioned between the first contact portion and the intralevel dielectric material (see Fig. 4 of Takeda and Fig. 6C of Chao).
Regarding claim 20, the combination of Chao and Takeda discloses the electronic contact of claim 19, wherein the liner of the metal nitride comprises titanium nitride (see Takeda and [0119]).
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (U.S Patent No.: 5,591,673), hereinafter as Chao as applied to claim 14 above, and further in view of Kamineni et al. (Pub. No.: US 2013/0307032 A1), hereinafter as Kamineni.
Regarding claim 9, Chao discloses the electrical contact of claim 9, Chao fails to disclose the selectievely second contact portion comprises tungsten (W), cobalt (Co), ruthenium (Ru) or combinations thereof.
Kamineni discloses a method comprising forming a second contact portion (metal material 114A) over a top surface of a contact stud (contacts 112A), wherein the second contact portion comprises tungsten (W) (see Fig. 2D and [0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate material of tungsten of Kamineni into the method of Chao for making the contact region because the teaching of Kamineni discloses an equivalent method for forming the contact region by utilizing either tungsten on tungsten or aluminum on copper for making the same effective and reliable interconnects.    
Regarding claim 10, the combination of Chao and Kamineni discloses the electrical contact of claim 9, wherein the second contact portion is formed using a selective growth process (metal deposition process 114) (see Kamineni and Fig. 2D, [0035]).
Regarding claim 11, the combination of Chao and Kamineni discloses the electrical contact of claim 10, wherein the metal for the second contact portion forms selectively to the first contact portion (see Fig.6c of Chao and Fig. 2D of Kamineni).
Regarding claim 13, the combination of Chao and Kamineni discloses the electrical contact of claim 1, wherein the third contact extends through an interlevel dielectric layer (see Fig. 6c). 
Regarding claim 14, the combination of Chao and Kamineni discloses the electrical contact of claim 1, wherein the third contact portion has a base surface with a first width greater than the width of the second contact portion (the bottom surface of metallization 12 has wider width than a width of the planar portion of the metallization 8) (see Fig. 6c).
Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Pub. No.: US 2004/0149992 A1), hereinafter as Park and further in view of Kajimoto et al. (Pub. No.: US 2008/0149993 A1), hereinafter as Kajimoto.
Regarding claim 9, Park discloses the electrical contact of claim 1, Park fails to disclose the second contact portion comprises tungsten (W), cobalt (Co), ruthenium (Ru) or combinations thereof.
Kajimoto discloses an electrical contact comprising a second contact portion comprising metal (contact 16 being silicon or metal W) on an upper surface of contact stud (on upper surface of regions 14/contact CB) (see Fig. 2 and [0009]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the metal material of second contact portion of Kajimoto (material of contact 16) for making the second contact portion of Park because the teaching of Kajimoto discloses both silicon and metal W can be interchangeably selected as an effective material for making good conductive contacts in application of memory device (see Kajimoto and [0004], [0009]).
Regarding claim 10, the combination of Park and Kajimoto discloses the electrical contact of claim 9, but fails to disclose wherein the second contact portion is formed using a selective growth process.
It should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 10 is directed to a device, the method of forming the insulating region is not germane to the issue of patentability of the device itself. Therefore, the limitation of “…using a selective growth process” stated in claim 10 has not been given any patentable weight. MPEP 2113 [R-1].
Regarding claim 11, the combination of Park and Kajimoto discloses the electrical contact of claim 10, wherein the metal for the second contact portion forms selectively to the first contact portion (see Fig. 8A-8B of Park).
Regarding claim 12, the combination of Park and Kajimoto discloses the electrical contact of claim 10, wherein the metal for the second contact portion does not form on the intralevel dielectric (silicon layer 122 is not on dielectric layer 114) (see Fig. 8B).
Regarding claim 13, the combination of Park and Kajimoto discloses the electrical contact of claim 10, wherein the third contact extends through an interlevel dielectric layer (see Fig. 8B of Park).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818